Citation Nr: 0416255	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  04-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June and December 2002 rating 
decisions of the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, in effect, 
held that no new and material evidence had been submitted to 
reopen the claims of entitlement to service connection for 
right knee and psychiatric disability.  

A motion to advance on the docket was filed in May 2004 and 
granted in the same month.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  A May 1960 rating decision denied service connection for 
a right knee and psychiatric disability on the basis that 
such disabilities were not incurred or aggravated in service; 
the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

3.  Evidence received since the May 1960 rating decision is 
either cumulative in nature or not material in that it does 
not include competent evidence suggesting that pertinent 
disability was incurred or aggravated in service; the 
evidence received since May 1960, by itself or when 
considered with previous evidence of record, does not raise a 
reasonable possibility of substantiating the claims. 




CONCLUSION OF LAW

The May 1960 rating decision denying service connection for a 
right knee and psychiatric disability is final, and the 
veteran has not submitted new and material evidence since 
that decision; thus the claims are not reopened.  38 U.S.C. 
§ 4005(b) (1958); 38 C.F.R. § 3.104 (1956, Supp. 1960); 
currently 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 3.306, 20.302(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the 
development of his claims to reopen in a November 2003 
letter.  He was notified of the laws and regulations 
regarding reopening claims based on new and material 
evidence, as well as the substance of regulations 
implementing the VCAA in a March 2004 statement of the case 
(SOC).  On review, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  First, the veteran was given VCAA notice 
soon after the rating decision that declined to reopen his 
claims of entitlement to service connection.  Second, the 
content requirements of a VCAA notice have been fully 
satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claims.  The 
November 2003 letter and the March 2004 SOC informed the 
veteran of the type of evidence necessary to substantiate his 
claims to reopen, and informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
These documents also advised the veteran of the evidence of 
record and of the reasons and bases for the decision.  

The November 2003 letter sent to the veteran did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal at this point is not prejudicial to the 
veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claims, VA treatment records and 
private medical records have been obtained.  

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R.  §3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of reopening claims 
of entitlement to service connection would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



II.  New and Material Evidence

By rating decision dated in May 1960, the RO denied 
entitlement to service connection for a right knee and 
psychiatric disabilities on the basis that they were not 
incurred or aggravated in service.  According to the 
veteran's March 2004 appeal to the Board, the veteran 
asserted that his right knee disability and psychiatric 
disability were aggravated during service beyond their 
natural progression.  

Since the May 1960 decision is final, the veteran's current 
claims of service connection for a right knee and psychiatric 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It should be neither 
cumulative nor redundant of evidence previously considered 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2003).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  Certain chronic diseases, including 
arthritis, when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

A preexisting disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306 
(2003).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2003). 

When the veteran's claims of entitlement to service 
connection for right knee and psychiatric disability were 
denied in May 1960, the evidence of record consisted of 
service medical records to include an entrance examination 
report indicating moderate neurosis, a Medical Board report 
recommending discharge due to pre-existing neurosis, and 
treatment records noting in-service complaints of right knee 
swelling.  X-rays of the right knee were essentially negative 
and examination revealed some limitation of motion.  
Separation examination report dated in December 1952 noted 
the veteran's neurosis and "abnormal" lower extremities.  
An April 1960 private medical record showed arthritis of the 
right knee.  Lay statements from the veteran and his mother 
were also submitted.  

As the last final disallowance of the veteran's claims of 
entitlement to service connection for right knee and 
psychiatric disability was a May 1960 RO decision, the Board 
must determine whether new and material evidence has been 
received subsequent to the May 1960 RO decision sufficient to 
reopen the claims.

Evidence received since the May 1960 RO decision includes lay 
statements from the veteran, and VA and private medical 
records.  The veteran's newly submitted statements to the 
effect that his right knee disability and neurosis worsened 
in service are cumulative of his contentions at the time of 
the original denial, therefore his statements cannot be 
considered new and material evidence.  The newly submitted 
medical evidence is new, as it was not previously considered, 
however it is not material to the veteran's claims.  This 
medical evidence revealed that the veteran underwent 
treatment to his right knee, to include arthroscopic 
debridement in 1993 followed by a total right knee 
replacement.  The medical evidence is completely silent for 
any diagnosis, treatment or complaint related to neurosis.  

Since evidence received since May 1960 does not include 
competent evidence suggesting the onset or increase in 
severity of right knee or psychiatric disability during 
active service, it, either by itself or when considered with 
the previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claims.  It 
does not raise a reasonable possibility of establishing the 
claims.  Therefore, the evidence cannot be considered new and 
material for the purpose of reopening the claims.


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for a right knee disability, 
that benefit is denied.

New and material evidence not having been submitted to reopen 
the claim of service connection for a psychiatric disability, 
that benefit is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



